         Case 1:20-cr-00006-PB Document 133 Filed 03/05/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                    ]
                                            ]
v.                                          ]              1:20-cr-00006-01-PB
                                            ]
CHRISTOPHER CANTWELL                        ]

                                   NOTICE OF APPEAL

       Defendant, Christopher Cantwell, respectfully appeals his conviction and sentence, upon

which judgment was imposed on February 24, 2021, to the First Circuit Court of Appeals.



                                                   Respectfully submitted,

Date: March 5, 2021                                /s/ Jeffrey S. Levin
                                                   Jeffrey S. Levin, AFPD
                                                   N.H. Bar No. 12901
                                                   Federal Defender Office
                                                   22 Bridge Street, Box 12
                                                   Concord, NH 03301
                                                   Tel. (603) 226-7360
                                                   E-mail: Jeff_Levin@fd.org

                                                   /s/ Eric Wolpin
                                                   Eric Wolpin, AFPD
                                                   N.H. Bar No. 18372
                                                   Federal Defender Office
                                                   22 Bridge Street, Box 12
                                                   Concord, NH 03301
                                                   Tel. (603) 226-7360
                                                   E-mail: Eric_Wolpin@fd.org


                               CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2021, the above document was electronically served
through CM/ECF upon all counsel of record.

                                                   /s/ Jeffrey S. Levin
                                                   Jeffrey S. Levin
